I concur in the holding that the special appearance and motion to quash herein did not constitute a general appearance so as to give the trial court jurisdiction of the person of the defendant, who is the appellant here. The Bowmall case controls on this point. In this respect the court below, in holding to the contrary, was clearly in error. But the question as to whether the evidence sustained the finding of the master and the chancellor, to the effect that the plaintiff had been a bona fide resident of this State for ninety days preceding the filing of her bill, is a rather close and difficult one. However, not being firmly convinced that this finding was erroneous, I join with the other participating Justices in affirmed the action of the court below in this regard.